Citation Nr: 1516654	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2. Entitlement to service connection for disability manifested by testicular pain, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to April 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In addition, the Veteran and his representative submitted additional evidence directly to the Board with a waiver of initial RO consideration.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Increased Disability Rating

With respect to his service-connected degenerative disc disease of the lumbar spine, the Veteran last underwent VA examination in May 2013.  On VA examination, the Veteran denied experiencing flare-ups that impacted the functioning of his back, and the VA examiner reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  An August 2013 VA treatment record, however, reflects the Veteran's reports of crippling episodes where he was unable to move, and a February 2014 active problem list shows a diagnosis of lumbar radiculopathy.  In addition, at the Board hearing the Veteran testified that he was bedridden for at least four to six days per month, whereas the May 2013 VA examination report indicates the Veteran had not experienced any incapacitating episodes over the past 12 months.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  Upon review, the Board finds the evidence indicates that the Veteran's service-connected disability has worsened in severity since the most recent VA examination, and as such, additional examination is warranted to determine the current nature and severity of his degenerative disc disease of the lumbar spine.

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from February 2014 to the present.

Service Connection

The Veteran asserts that he has a current disability manifested by testicular pain that had its onset following an in-service vasectomy.  Alternatively, he contends that he has a separate disability manifested by testicular pain related to his service-connected degenerative disc disease of the lumbar spine.  The record does not show that a VA examination was performed specifically in connection with this claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, VA treatment records and the Veteran's testimony at the Board hearing reflect his reports of testicular pain, and a February 2014 active problem list indicates a diagnosis of male erectile disorder due to general medical condition.  In addition, the service treatment records indicate the Veteran underwent a vasectomy during active duty in August 2001, and the RO granted service connection for degenerative disc disease of the lumbar spine.  Based on this evidence, the Board finds that remand for a VA examination is warranted in order to ascertain whether the Veteran has a current, separate disability manifested by testicular pain that is etiologically related to active duty, to include the in-service vasectomy, and/or secondary to the Veteran's service-connected degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from February 2014 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Then, schedule the Veteran for an orthopedic examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbar spine.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail according to VA's rating criteria, to include whether the Veteran has any current radiculopathy associated with his service-connected degenerative disc disease of the lumbar spine.   

A complete rationale should be provided for any opinion or conclusion expressed.

3. Also, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current, separate disability manifested by testicular pain.  The claims file, electronic file, and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail, to include all relevant diagnoses of a disability manifested by testicular pain.  The VA examiner should specifically comment on the February 2014 VA record reflecting an active problem of male erectile disorder due to general medical condition.  

Based on a review of the record, to include the service treatment records, VA treatment records and examination reports, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability manifested by testicular pain began in service, was caused by service, or is otherwise related to service, to include the August 2001 vasectomy.  

In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability manifested by testicular pain was caused or aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. After completing the above development, re-adjudicate the claim of entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine and the claim of entitlement to service connection for a disability manifested by testicular pain, to include as secondary to service-connected degenerative disc disease of the lumbar spine.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




